ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                  )
                                              )
Exelis Inc., Information Systems Division     )      ASBCA Nos. 58937, 58938
                                              )
Under Contract No. 7000006057 et al.          )

APPEARANCES FOR THE APPELLANT:                       Steven M. Masiello, Esq.
                                                     Tyson J. Bareis, Esq.
                                                      McKenna Long & Aldridge LLP
                                                      Denver, CO

APPEARANCE FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 20 February 2014



                                              ~#= Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58937, 58938, Appeals ofExelis
Inc., Information Systems Division, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals